DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
	The RCE filed on November 30, 2020 has been processed.  A non-final follows.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Applicant’s arguments are persuasive.  Therefore, the 101 rejection of claims 1-15 has been withdrawn.  Claims 1-15 are allowed.

Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea and that the Examiner fails to identify a specific fundamental economic practice. 
Claim 16 recite(s) a method for allowing third party authentication of confirmation of an activity performed by a user.  Claim 16 recites using and receiving steps utilizing a computing device and sensors.  The computing device and sensor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 49-51).  
Claim 16 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	The additional providing step does not add more to the claim to take it out of the realm of abstraction.  Claim 16 recites a computing device and sensors, which may be any type of computer.  (See Spec. ¶ 49-51).  The claim does not integrate the judicial exception into a practical application.  
Claims 16 is ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 recite(s) a method for allowing third party authentication of confirmation of an activity performed by a user.  Claim 16 recites using and receiving steps utilizing a computing device and sensors.  The computing device and sensor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 49-51).  
Claim 16 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	The additional providing step does not add more to the claim to take it out of the realm of abstraction.  Claim 16 recites a computing device and sensors, which may be any type of computer.  (See Spec. ¶ 49-51).  The claim does not integrate the judicial exception into a practical application.  
Claims 16 is ineligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Johnson (2009/0063187) discloses transporting medical information over a network and using cryptographically validating and authenticating content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691